Citation Nr: 0633889	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, to include a fungal infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran was treated for blisters and a fungus of the feet 
while n active duty; the earliest post-service medical 
evidence of a foot disorder, to include a fungal infection of 
the feet with onychomycosis, is dated decades after service; 
the veteran failed to report for a VA examination scheduled 
in conjunction with this claim; there is no competent 
evidence that links a current foot disorder to service.  


CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.655(b) (2006).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a July 2003 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  The Board also finds that 
the veteran was fully notified of the need to give VA any 
evidence pertaining to his claim.  The VA letter advised the 
veteran to let VA know of any information or evidence in his 
possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim, as required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  T

As to the duty to provide an examination or medical opinion, 
the RO scheduled the veteran for a VA examination in 
conjunction with his claim but he failed to report for the 
evaluation and did not provide any reason for such failure.  
The Court of Appeals for Veterans Claims has held that the 
duty to assist is not a one-way street. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  He must be prepared 
to meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a).  

In view of the foregoing, the Board finds that there is no 
further duty to provide an examination or medical opinion 
(38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.1659 (c) (4)) and the 
appeal will be adjudicated on the basis of the evidence 
currently of record.  See 38 C.F.R. § 3.655 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that his current bilateral foot 
condition, diagnosed as a fungal infection, began during his 
period of active service with the U.S. Army.  

The service medical records show that the veteran was treated 
for blisters and a fungal infection of the feet while on 
active duty.  However, a report of an October 1965 separation 
physical examination shows that the skin and foot 
examinations were negative for any findings related to a foot 
disorder, to include a fungal infection of the feet or 
toenails.  

In reviewing the post-service evidence of record, the Board 
finds that the earliest indication of a foot disorder of any 
kind appears in treatment records from the Texas Department 
of Criminal Justice, dated from June 1998 to January 2003.  
These reports contain findings of a fungal growth on the 
right foot, "scaly skin" on the right toe due to a fungal 
infection, and a generalized fungal infection of both fee.  
Treatment included antifungal medication.  In addition to 
these records, the veteran was seen at a VA clinical facility 
in May 2003, where he was diagnosed with onychomycosis of all 
toenails of the feet.  Thus, there is medical evidence of a 
current diagnosis of a fungal infection of the feet and 
toenails (onychomycosis).  

The RO, in an effort to determine if there was a nexus 
between the veteran's current skin infection of the feet and 
service, scheduled him for a comprehensive VA examination in 
June 2004, but the veteran failed to report for that 
evaluation.  The Board notes, that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655(b).  

While the record contains competent evidence of a current 
diagnosis of a fungal infection of the feet and toenails, the 
disease at issue is not apparent until decades post-service.  
To the extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the negative post-service medical evidence.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The record is also devoid of any competent evidence or 
opinion linking a current foot disorder or skin disease of 
the feet and toes to any event of or clinical finding 
recorded during service.  In light of the foregoing, to 
include the veteran's failure to appear and cooperate with 
VA's efforts to provide him with an examination, service 
connection for his bilateral foot condition cannot be 
granted.  Simply put, the competent medical evidence of 
record does not support a finding that the veteran's fungal 
infection, or indeed any other related foot problems, began 
during or is otherwise linked to the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Boyer, supra; Mercado-Martinez v. West, supra; Cuevas v. 
Principi, supra; Voerth v. West, supra; Savage v. Gober, 
supra.

The only indication of record that the veteran's current 
bilateral foot condition had its origin during service comes 
from his own lay testimony.  As the veteran has not been 
shown to have the proper medical credentials necessary to 
opine as to an etiology of his condition, his assertions do 
not constitute competent medical evidence, and this claim 
must be denied.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a bilateral foot 
condition, to include a fungal infection of the feet and 
onychomycosis, is denied.



				
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


